DÁR.GAN, C. J.
‘The question presented for our revision arises in this manner : In August, 1847, a decree was rendered against John B. Lamkin, as administrator of George Clark, in favor of E. P. & H. Heyer, for sis hundred and five dollars 62-100, as their distributive share and portion of said Clark’s estate. Execution was issued shortly thereafter against Lamkin, Which was returned no property, and afterwards an execution was issued against Lamkin and his securities on his official bond. A motion was made by the defendants in this execution to quash it, and also to annul the decree, on the ground that E. P. & H. Heyer had been in the year 1842, before the rendition of said decree, declared bankrupts, and all their rights had Vested thereby in William C. H. Waddell, the assignee in bankruptcy. These motions were refused by the court.
It may not be improper to observe, that it is somewhat questionable whether this court should reverse the action of the court of probate, as no exception was taken to the judgment of the court, notwithstanding the facts were admitted by the parties, and the question 'of law raised in the form of a denmrrur to them. But inasmuch as the parties do not raise that objection, we will proceed to the merits of the ease.
No principle of law can be better settled than this, that a judgment rendered by a court of competent jurisdiction is conclusive upon the rights of the parties as to all matters that were, or could have been properly litigated in that suit. The authorities referred to by the defendants’ counsel fully establish this rale, if, indeed, authorities were necessary to prove it. If this were not so, there would be no end of litigation, and the recovery of a judgment upon one trial Would only become the beginning of another suit or contest in reference to the same subject matter. The administrator Could have controverted the rights of the Heyers, as distributees, on the final settlement. This he *233did not do, and bis failure is conclusive alike on Mm and bis securities. This question cannot be litigated again in tbe Orphans’ Court, for tbe decree against Lamkin and tbe execution issued thereon, wMch was returned no property, are made to operate as a decree against bis securities. This decree cannot be impeached unless for fraud. It cannot be on the ground that tbe parties in whose favor tbe decree was rendered, are not distributees. This would be to upset tbe entire settlement, for tbe mere purpose of contesting a fact that could have been tried at tbe final settlement.
In tbe case of Williamson v. Howell, 4 Ala. 693, it is said that tbe sureties of an administrator are concluded by a settlement of their principal in tbe Orphans’ Court, unless there bo fraud. To tbe same effect is tbe case of Townsend & Gordon v. Everett, Ib. 601; and see also Slatter and wife v. Glover, 14 Ala. 648.
The bankruptcy of tbe Heyers being tbe only ground alleged why the execution should be quashed, tbe motion made for that purpose was properly overruled, and the judgment must be affirmed.